DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-10 and 12-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-8, 10, and 13-17 of U.S. Patent No. 11,139,546. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the pending claims are also in the claims of the patent.
Regarding Claim 1, all of the limitations of pending claim 1 are in claim 1 of the patent. The only difference is that Claim 1 of the patent has more limitations.
Regarding Claim 9, all of the limitations of pending claim 9 are in claim 10 of the patent. The only difference is that Claim 10 of the patent has more limitations.
Regarding Claim 2, all of the limitations are present in independent claim 1 of the patent.
Regarding Claim 10, all of the limitations are present in independent claim 10 of the patent.
Claim 4 is similar to claim 4 of the patent.
Claim 5 is similar to claim 5 of the patent.
Claim 6 is similar to claim 6 of the patent.
Claim 7 is similar to claim 7 of the patent.
Claim 8 is similar to claim 8 of the patent.
Claim 12 is similar to claim 13 of the patent.
Claim 13 is similar to claim 14 of the patent.
Claim 14 is similar to claim 15 of the patent.
Claim 15 is similar to claim 16 of the patent.
Claim 16 is similar to claim 17 of the patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 8, 9, 11-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sokola et al. (US 4,431,977) in view of Frost et al. (US 5,191,305).
Referring to Claim 1, Sokola teaches a dielectric filter, comprising a dielectric block whose surface is covered with a metal layer (see col. 2, lines 52-54), wherein the dielectric block comprises at least two resonant cavities (see the multiple blocks between the slots 110-114 of fig. 1), and wherein:
the dielectric block is provided with a via hole (see 101-106 of fig. 1), and an inner wall of the via hole is covered with a metal layer (see col. 2, lines 55-62 which shows the holes being plated with an electrically conductive material which is metal); and
a first partition ring is disposed on the surface of the dielectric block and is surrounding at least one opening of the via hole, and the dielectric block is exposed in an area enclosed by an inner edge of the first partition ring and an outer edge of the first partition ring (see ring 140 of fig. 1 which surrounds holes 102-105 where there is exposed area between ring 140 and holes 102-105 and since col. 2, lines 52-54 states that the block is plated except for area 140, that means that the area between 140 and holes 102-105 is also plated and therefore, part of dielectric block).
Sokola does not teach the via hole located between two adjacent resonant cavities. Frost teaches the via hole located between two adjacent resonant cavities (see center hole of fig. 9 which is between the resonant cavities divided by slots 916a-e and col. 6, line 66 to col. 7, line 2 which more specifically describes holes formed between adjacent resonators). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Frost to the device of Sokola in order to better filter out undesired frequencies.
Claim 9 has similar limitations to claim 1 other than the transceiver device which is taught in fig. 13 of Sokola.
Referring to Claims 3 and 11, Sokola also teaches the dielectric block is provided with at least one slot (see slots 110-114 of fig. 1), wherein the dielectric block is divided into at least three resonant cavities by the at least one slot (see multiple blocks exceeding three between slots 110-114 of fig. 1), and wherein an inner surface of each slot is covered with the metal layer (see col. 2, lines 52-54 which shows whole block including slots covered with metal other than area 140 which is not the slots).
Referring to Claims 4 and 12, Sokola also teaches a center line of the first partition ring coinciding with an axis of the via hole (see 140 and 102-105 of fig. 1 having a same center point).
Referring to Claims 5 and 13, Sokola also teaches the first partition ring is disposed on each of two opening sides of the via hole (see 240 of fig. 2 which shows the ring disposed on the top side and 340 of fig. 3 which shows the ring disposed on the bottom side as described in col. 3, lines 9-17).
Referring to Claims 6 and 14, Sokola also teaches a circular via hole (see holes 101-105 in circular shape in fig. 1).
Referring to Claims 8 and 16, Sokola also teaches a second partition ring (see 140 of fig. 1 where assuming that 140 surrounding hole 102 is the first partition ring, then the 140 surrounding holes 101 and 103-106 are the second, third, fourth, fifth, and sixth partition rings), wherein the dielectric block is exposed between an inner edge and an outer edge of the second partition ring (see spacing between 140 and holes 102-105); and wherein the metal layer in an area enclosed by the inner edge of the second partition ring serves as a signal input end or a signal output end (see input and output electrodes 124 and 125 of fig. 1 where the area between the ring 140 and hole is part of the dielectric block and the dielectric block is connected to the electrodes).

Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sokola and Frost and further in view of Endou et al. (US 2003/0062973).
Referring to Claims 7 and 15, the combination of Sokola and Frost does not teach a polygonal via hole. Endou teaches a polygonal via hole (see 41 of fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Endou to the modified device of Sokola and Frost in order to reduce manufacturing costs.

Allowable Subject Matter
Claims 2 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claims 2 and 10, Sokola, Frost and Endou do not teach, alone nor in combination, the inner edge of the first partition ring and an edge of the at least one opening of the via hole are disposed at interval; and
a capacitive coupling strength of the dielectric filter is associated with a size of the interval.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/           Primary Examiner, Art Unit 2648